Citation Nr: 0634709	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  96-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, lumbar spine.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
June 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  After the decision was issued, the 
veteran moved and responsibility for the appeal was 
transferred to the RO in Montgomery, Alabama.  

In July 2006, the Board received a VA Form 21-4138 from the 
veteran asking for a copy of his military records, requesting 
a travel board hearing in Montgomery, Alabama, and notifying 
VA that his representative is The American Legion.  The Board 
sent a copy of his military records to him in August and the 
scheduling of his travel board hearing is addressed in the 
REMAND section below.  

As for his representation by The American Legion, the 
veteran's letter stated that he had attached a power of 
attorney form (VA Form 21-22).  That form, however, was not 
received by the Board.  In September, the Board wrote to the 
veteran advising him that VA had on file a power of attorney 
form appointing the New York State Division of Veterans' 
Affairs as his representative and that if he wanted to change 
that representation, he should have the representative of his 
choice submit a VA Form 21-22a.  The veteran was also advised 
that the Board would suspend review of his appeal for 30 days 
but that if it did not hear from him within that time, the 
Board would assume that he desired to continue his current 
representation.  No response was received by the veteran, so 
the Board will recognize the New York State Division of 
Veterans' Affairs as the veteran's representative.  


REMAND

As discussed above, in correspondence received by the Board 
in July 2006, the veteran requested a hearing at a local VA 
office before a member, or members, of the Board.  The record 
does not show that he withdrew his request for a Board 
hearing.  Accordingly, this appeal is REMANDED to the RO, via 
the Appeals Management Center, in Washington, DC, for the 
following action:  

Schedule the veteran for a Travel Board 
Hearing at the RO in Montgomery, Alabama.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



